Title: To Thomas Jefferson from Thomas Munroe, 13 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  13 July 1804
               
               The writer of the enclosed Letter delivered it to me in person, and requested it might be laid before you; and as the style is not indecent or disrespectful I do not percieve any sufficient objection to complying with the request and therefore do myself the honor of enclosing it—.
               
               I Have the Honor to be with the utmost respect Sir Yr mo Ob Hum Servt.
               
                  
                     Thomas Munroe
                  
               
            